Order entered July 3, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00192-CR

                           RITO DUENAS-QUINTERO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F13-54251-Y

                                            ORDER
       The Court ORDERS Sharon Hazlewood, official court reporter of the Criminal District

Court No. 7, to file, within FIFTEEN DAYS of the date of this order, a supplemental record

containing State’s Exhibit no. 3, a CD with photographs.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Sharon

Hazlewood, official court reporter, Criminal District Court No. 7, and to counsel for all parties.


                                                       /s/   DAVID EVANS
                                                             JUSTICE